DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 6, 9-20, 22-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument, that the combined references do not teach “one other key is currently being pressed with pressure rising to the key press threshold amount”, the examiner respectfully agrees. However, in view of the teaching of Roylance, implementing simultaneous key press combinations is known and obvious to one having ordinary skill in the art. 
Claim Objections
Claims 3-4, 6, 9-11, 13-14, and 25 are objected to because of the following informalities: 
Regarding claims 3, 4, 6, 9, 10, 11, 14, the phrase “Error! Reference source not found” seems to be in error. Please remove. 
Regarding claim 13, it’s not clear whether the strikeout portion of “
Regarding claim 25, the newly added limitations to the claim should be underlined. It’s not clear whether “wherein upon detecting four keys being pressed concurrently, then no more . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, 6, 9-20, 22-25 are rejected under 35 U.S.C. 112(pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 15, and 23, it’s unclear whether “one other key” would count towards the “three keys concurrently being pressed”. Further clarification is respectfully requested.
Regarding claim 25, it’s unclear whether the “one other key” would count towards the “four keys being pressed concurrently”. Further clarification is respectfully requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-11, 13, 14-15, 17-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano) and Roylance (U.S. Pat. No. 6,198,474) (hereafter Roylance).
Regarding claim 1, Brébisson teaches a method comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of a 5keyboard configured to be physically and communicatively removable from a computing device (i.e., computer keyboards, typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based at least on the following: 
the pressure applied to the key rising to a key press threshold 10amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); 
no more than three keys are concurrently being pressed with pressure rising to the key press threshold amount (i.e., ghost keys are when a user holes keys 11, 14, and 15 depressed at substantially the same time, a system reading column outputs based on a driving signal along row interconnection lines 20-22 erroneously reports keys 12 as having been depressed by the user) (see Column 4, lines 1-10); and 

the de-bouncing amount 15of time comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key being released (i.e., if only one new key was pressed on keyboard 10 and the elapsed time between the current time and the last known key press time is larger than a preset bounce time, the key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); but does not explicitly teach determining an amount of pressure applied to a pressure sensitive keyboard and based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike, and that one other key is currently being pressed with pressure rising to the key press threshold.  
Regarding the pressure sensitive keyboard, Bellwood teaches determining an amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of pressure needed to register a keystroke or other data input) (see Column 2, lines 63-67); 
determining that the amount of pressure applied to the key is a key strike based on: 
the amount of pressure applied to the key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 

Regarding the key release threshold amount, Brébisson as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed. 
Regarding the one other key, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that one other key. However, Roylance teaches one other key is currently being pressed with pressure rising to the key press threshold (i.e., microcontroller may detect any combination of simultaneously struck shift, space, special, 
Regarding claim 3, Brébisson teaches determining that the pressure applied to the key is a key strike in response to: the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than a threshold number of keys concurrently being pressed (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is a match between the new key pressed and the las known key press, then key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); and 5a same key rejection threshold amount of time having elapsed since the key was previously struck and released (i.e., if the elapsed time is greater than the preset value, the flow of control proceeds to step 39; however, if the elapsed time is not greater than the preset value, the flow control proceeds to step 40, wherein the key detect system 28 stores the current time as the last known key press time because a key bounce has been determined to have occurred) (see Column 5, lines 46-67).
Regarding claim 4, Brébisson teaches determining that the pressure applied to the key is a key strike in response to:10 the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than a threshold number of keys concurrently being pressed (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is a match between the new key pressed and the las known key press, then key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); and a different key rejection threshold amount of time having elapsed since a different key of the keyboard was previously struck (i.e., key detect system 28 determines if there is a match between the new key pressed and the last known key press. If no match is detected the flow of control proceeds to step 38, wherein key detect system 28 stores the new key press as the last known key press and stores the current time as the last known key press time. Step 37 is skipped and the flow control does not have to wait for the max bounce time) (see Column 5, lines 46-67).
Regarding claim 9, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to 
Regarding claim 10, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that identifying a particular value for the key press threshold amount for a user as part of a user customization 15process. However, Bellwood teaches identifying a particular value for the key press threshold amount for a user as part of a user customization 15process (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure measurements) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added a user customization process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.  
Regarding claim 11, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that the identifying comprising receiving a user input specifying the particular value for the user and/or identifying the particular value based on a received user input of particular characters as part of a training 20process. However, Bellwood teaches identifying the particular value based on a received user input of particular characters as part of a training 20process (i.e., a user configuration profile can also be generated dynamically by allowing a user to type during a profile building period) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added a training process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.
Regarding claim 13, Brébisson as modified by Bellwood, Yamano, and Bathiche as disclosed above does not directly or explicitly teach that the predefined weight is 200 grams and 
Regarding claim 14, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach determining, after determining that the pressure applied to the key is a key strike and based on the pressure applied to the key, a manner in which a character corresponding to the key is to be presented and/or a manner in which feedback to the user in response to the key strike is 10to be provided. However, Bellwood teaches a manner in which feedback to the user in response to the key strike is 10to be provided (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided feedback for the 
Regarding claim 15, Brébisson one or more computer-readable storage media comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of a 10keyboard configured to be physically and communicatively removable from a computing device (i.e., computer keyboards, typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based on the following: the pressure applied to the key rising to a key press threshold 15amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); 
no more than three keys are concurrently being pressed with pressure rising to the key press threshold amount (i.e., ghost keys are when a user holes keys 11, 14, and 15 depressed at substantially the same time, a system reading column outputs based on a driving signal along row interconnection lines 20-22 erroneously reports keys 12 as having been depressed by the user) (see Column 4, lines 1-10); 
the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount 20of time comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key 
Regarding the pressure sensitive keyboard, Bellwood teaches determining an amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of pressure needed to register a keystroke or other data input) (see Column 2, lines 63-67); 
determining that the amount of pressure applied to the key is a key strike based on: 
the amount of pressure applied to the key rising to a key press threshold 10amount (i.e., each key can have a threshold amount of pressure associated with it. The threshold amount of pressure can be the pressure sensitivity needed to register a desired keystroke. A control module can be utilized to store a pressure threshold for each key and register a keystroke if the measured pressure is equal to or greater than the threshold pressure) (see Column 3, lines 16-23);
and 
based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user 
Regarding the key release threshold amount, Brébisson as modified by Bellwood as disclosed above does not directly or explicitly teach that the amount of pressure for the key release. However, Yamano teaches determining the amount of pressure applied to the key dropping to a key release threshold amount (i.e., when the pressing force falls below the input termination threshold value, the input determination state is released and during the time T, the input determination process is not carried out) (see Fig. 5). In view of the teaching of Yamano, it would have been obvious to one having ordinary skill in the art at the time of the invention to have monitored the input termination threshold value in order to prevent the input determination process from being continuously performed.
Regarding the one other key, Brébisson as modified by Bellwood and Yamano as disclosed above does not directly or explicitly teach that one other key. However, Roylance teaches one other key is currently being pressed with pressure rising to the key press threshold (i.e., microcontroller may detect any combination of simultaneously struck shift, space, special, and key-modifier keys 27 with one or two alphanumeric keys 25, wherein the microcontroller 11 scans the keys and uniquely identifies any combination of pressed shift, space, special, and key-modifier keys 27 with any zero, one or two simultaneously pressed alphanumeric keys 25) (see Column 5, lines 32-55). In view of the teaching of Roylance, it would have been obvious to 
Regarding claim 17, Brebisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that the key press threshold amount varying for different keys of the keyboard. However, Bellwood teaches that the key press threshold amount varying for different keys of the keyboard (i.e., multiple keys can also be mapped on a keyboard and a threshold level can be set for the mapped keys) (see Column 4, lines 7-15). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have vary the key press threshold for different keys in order to generate a range of values corresponding to the amount of force exerted on the keys, so as to increase the amount of data that a user can input with a computer keyboard. 
Regarding claim 18, Brebisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach to identify a particular value for the key press threshold amount for a user as part of a user customization process. However, Bellwood teaches identifying a particular value for the key press threshold amount for a user as part of a user customization 15process (i.e., pressure measurements from each key can be recorded during the profile building period and a customized profile can be optimized for a particular user based on the recorded pressure measurements) (see Column 3, line 16, to Column 4, line 49). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a user customization process in order to calibrate and determine the optimal threshold pressure in order to configure a suitable setting for the user, so as to provide more comfortable and precise typing experience for the user.
Regarding claim 19, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach receiving a user input specifying the 
Regarding claim 20, Brébisson teaches determining that the pressure applied to the key is a key strike in response to: the pressure applied to the key rising to the key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); no more than the threshold number of keys concurrently being pressed (i.e., if no new keys were pressed on keyboard 10 or more than one new key was pressed on keyboard 10, then key detect system determines that no key press has occurred. If only one new key press was pressed on keyboard 10 and there is a match between the new key pressed and the las known key press, then key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); a same key rejection threshold amount of time having elapsed since a 15previous key strike was determined for the key, the same key rejection threshold amount of time indicating an amount of time that the key is to be released prior to a subsequent determination that the key is stuck (i.e., if the elapsed time is greater than the preset value, the flow of control proceeds to step 39; however, if the elapsed time is not greater than the preset value, the flow control 
Regarding claim 22, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that the pressure sensitive keyboard comprises multiple pressure sensitive keys, individual ones of the multiple pressure sensitive keys formed using a flexible contact layer that is spaced apart from a sensor substrate, the flexible contact layer configured to cause contact with a 5corresponding location of the sensor substrate. However, Bellwood teaches that the pressure sensitive keyboard comprises multiple pressure sensitive keys (i.e., keys 210 on keyboard 207) (see Fig. 2), individual ones of the multiple pressure sensitive keys formed using a flexible contact layer (i.e., formable polysilicon surface area 301) (see Fig. 3) that is spaced apart from a sensor substrate (i.e., substrate 305) (see Fig. 3), the flexible contact layer configured to cause contact with a 5corresponding location of the sensor substrate (i.e., as pressure is applied to the polysilicon surface area, it can cause the polysilicon to deflect, which in turn can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Column 5, line 63, to Column 6, line 7). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have added the 
Regarding claim 25, Brebisson teaches that upon detecting four keys being pressed concurrently, then no more key are determined to be struck until a pressure applied to at least one of the four keys drops to the key release threshold amount (i.e., ghost keys are when a user holes keys 11, 14, and 15 depressed at substantially the same time, a system reading column outputs based on a driving signal along row interconnection lines 20-22 erroneously reports keys 12 as having been depressed by the user) (see Column 4, lines 1-10). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano), Roylance (U.S. Pat. No. 6,198,474) (hereafter Roylance), and May (Pub. No. US 2012/0112932) (hereafter May)
Regarding claim 6, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that the no more than three keys concurrently being pressed are non-modifier keys. However, May teaches that a key is modified when two keys are simultaneously pressed (i.e., the method can output the first key character 815 if the first key has been released. Determining whether a second key 820 has been pressed will differentiate between when the first key is meant to modify the second key and when the first key is mean to output the first character) (see Fig. 8). On the other hand, Brébisson teaches that only one key press can be recognized  (i.e., if more than one new key was pressed on keyboard 10, then key detect system 28 determines that no key press has occurred) (see Column 4, line 16, to Column 5, line 15). Therefore, it is obvious that the one key, which is fewer than three keys concurrently being pressed, as taught by Brébisson is not a modifier key. In view of the teaching of May, it would have been obvious to one having ordinary skill in the art at . 
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Yamano (U.S. Pat. No. 8,686,961) (hereafter Yamano), Roylance (U.S. Pat. No. 6,198,474) (hereafter Roylance), and Bathiche (U.S. Pat. No. 7,123,241) (hereafter Bathiche).
Regarding claim 12, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach that the key press threshold amount is a force at a predefined weight. However, Bathiche teaches that that the key press threshold amount is a force at a predefined weight (claim 12) (i.e., the force sensing resistor 16 is formed so that, for key forces between 10 and 500 grams, the resistance of FSR 16 varies between 1M Ohm and 1k Ohm, wherein resistance decreases for increasing key force) (see Column 4, line 49, to Column 5, line 14). In view of the teaching of Bathiche, it would have been obvious to one having ordinary skill in the art at the time of the invention to have quantified the measured signal to a weight value, in order for the user to understand the amount of force thresholds on the keys.
Regarding claim 16, Brébisson as modified by Bellwood, Yamano, and Roylance as disclosed above does not directly or explicitly teach repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the keyboard. However, Bathiche teaches repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the keyboard (i.e., more than a single key may be pressed, and therefore more than an single key press detected) (see Column 4, line 20, to Column 5, line 14). In view of the teaching of Bathiche, it would have been obvious to one having ordinary skill in the art at the time of the invention to have determined the pressure .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Roylance (U.S. Pat. No. 6,198,474) (hereafter Roylance)
Regarding claim 23, Brébisson teaches a system comprising: 
one (i.e., processor 62) (see Fig. 6) or more processors; and 
one or more computer-readable storage media storing computer-readable 5instructions that are executable by the one or more processors to perform operations (i.e., memory 64 may be used for storing intermediate information during execution of instructions to be executed by processor 62) (see Column 7, lines 12-30) comprising: 
determining pressure applied to a key (i.e., interconnection of the respective row and column at the position of a particular key due to the activation of the particular key, such as a key press) (see Column 3, lines 27-67) of the pressure sensitive keyboard configured to be physically and communicatively removable from a computing 10device (i.e., computer keyboards, 4typewriter keyboards, electronic instrument keyboards, and various types of keypads such as numeric and alphanumeric keypads) (see Fig. 6); 
determining that the pressure applied to the key is a key strike based on the following: the pressure applied to the key rising to a key press threshold amount (i.e., a user pressing key 14 causes an interconnection between row interconnect line 21 and column interconnect line 24 and thereby enables the transmission of a signal from a row to a column, wherein the pressure reaches the key press threshold amount when the user’s press exerts enough force on the key to cause the interconnection between the corresponding row and column) (see Column 3, lines 45-67); 15

the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount of time comprising a duration during which the pressure applied to the key is ignored to 20avoid a false determination of the key being released the pressure applied to the key dropping to a key release threshold amount after a de-bouncing amount of time has elapsed, the de-bouncing amount of time 10comprising a duration during which the pressure applied to the key is ignored to avoid a false determination of the key being released (i.e., if only one new key was pressed on keyboard 10 and the elapsed time between the current time and the last known key press time is larger than a preset bounce time, the key detect system 28 determines that a key press has occurred) (see Column 4, line 16, to Column 5, line 15); but does not explicitly teach pressure sensitive keyboard comprising a force concentration layer, and determining, by the force concentrator layer, and amount of pressure applied to a key of the pressure sensitive keyboard and based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike; and that one other key is being pressed with pressure rising to the key press threshold.  
Regarding the pressure sensitive keyboard, Bellwood teaches a pressure sensitive keyboard (i.e., pressure sensitive input device wherein a user can specify an amount of 
determining, by the force concentrator layer (i.e., pressure applied to the polysilicon surface area 301 can create a dielectric variation thereby creating a pressure to current transducer which can be used to measure the pressure of a keystroke) (see Fig. 3), and amount of pressure applied to a key (i.e., as the key travels downward, the plunger 103 or other portion can come to bear upon a pressure transducer 104 which can convert a downward mechanical force into an electrical signal. The electrical signal can be indicative of the amount of force being exerted upon the transducer 104) (see Column 3, lines 5-15) of a pressure sensitive keyboard; 
determining that the amount of pressure applied to the key is a key strike based on: 
based on the determining, providing feedback for a user of the pressure sensitive keyboard that the pressure applied to the key is a key strike (i.e., if the keystroke is registered, an industry standard signal can be transmitted along an appropriate wire to a designated keyboard input at the computing device 202, wherein keystroke data associated with a user undergoing physical therapy can be recorded and analyzed in order to track improvements in dexterity. The analysis of the keystroke data is considered a form of user feedback, wherein the record of all the keystroke during the test is recorded, and wherein the user is informed of all the keystroke that were actually registered from his/her typing session) (see Column 5, lines 25-62). In view of the teaching of Bellwood, it would have been obvious to one having ordinary skill in the art at the time of the invention to have used to the pressure sensitive keyboard to determine a key strike and to provide feedback for the user in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the amount of data that a user can input with a computer keyboard.
Regarding the one other key, Brébisson as modified by Bellwood as disclosed above does not directly or explicitly teach that one other key. However, Roylance teaches one other .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brébisson (U.S. Pat. No. 7,453,376) (hereafter Brébisson) in view of Bellwood et al. (U.S. Pat. No. 6,684,166) (hereafter Bellwood) and in further view of Roylance (U.S. Pat. No. 6,198,474) (hereafter Roylance) and Bathiche (U.S. Pat. No. 7,123,241) (hereafter Bathiche).
Regarding claim 24, Brébisson as modified by Bellwood and Roylance as disclosed above does not directly or explicitly teach repeating the obtaining and determining for an indication of pressure applied to an additional key of the pressure sensitive keyboard concurrently with the pressure applied to the key of the pressure sensitive keyboard. However, Bathiche teaches repeating the obtaining and determining for an indication of pressure applied to an additional key of the keyboard concurrently with the pressure applied to the key of the keyboard (i.e., more than a single key may be pressed, and therefore more than an single key press detected) (see Column 4, line 20, to Column 5, line 14). In view of the teaching of Bathiche, it would have been obvious to one having ordinary skill in the art at the time of the invention to have determined the pressure applied to an additional key in order to generate a range of values corresponding to the amount of force exerted on the key, so as to increase the amount of data that a user can input with a computer keyboard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855